OPINION — AG — ** INTERLOCAL AGREEMENTS — NON PROFIT — COUNTY ** TWO OR MORE COUNTIES CANNOT ENTER INTO AN INTERLOCAL COOPERATION AGREEMENT, PURSUANT TO 74 O.S. 1001 [74-1001] ET SEQ., TO PURCHASE REAL PROPERTY OR OTHERWISE EXPEND MONIES FOR THE PURPOSE OF PROVIDING A PRIVATE, NO PROFIT SHELTERED WORKSHOP FACILITY FOR THE RETARDED AND DEVELOPMENTALLY DELAYED ADULTS THAT WOULD SERVE THE AREA INCLUDED IN THE COUNTIES. HOWEVER, TWO OR MORE COUNTIES COULD ENTER INTO SUCH AN INTERLOCAL COOPERATION AGREEMENT TO EXPEND MONIES ON STATUTORILY AUTHORIZED OBJECTS OF EXPENDITURE WHICH ARE OPERATED FROM THE PREMISES OF A SHELTERED WORKSHOP FACILITY. WHETHER A PARTICULAR OBJECT OF EXPENDITURE IS STATUTORILY AUTHORIZED IS A QUESTION OF FACT BEYOND THE SCOPE OF AN OPINION. (LEASE AGREEMENT, CHARITABLE ORGANIZATION, PUBLIC FUNDS FOR PRIVATE PURPOSE COUNTY) CITE: OPINION NO. 82-112, 74 O.S. 1001 [74-1001], 74 O.S. 1004 [74-1004](B), ARTICLE X, SECTION 17, ARTICLE XVII, SECTION 3, 29 C.F.R. 525.2(B), 29 U.S.C.A. 214(C) (JOHN D. ROTHMAN) ** SEE: OPINION NO. 93-592 (1993) **